968 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Charles E. RICHEY, Petitioner.
No. 92-8026.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 14, 1992Decided:  July 8, 1992

On Petition for Writ of Mandamus.
Charles E. Richey, Petitioner Pro Se.
PETITION DENIED.
Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Richey, a South Carolina inmate, filed this mandamus petition alleging delay and seeking to compel the district court to act on his 42 U.S.C. § 1983 (1988) Complaint, pending before the district court since September 1989.  The district court docket sheet reveals, however, that the Magistrate Judge issued a Report and Recommendation as recently as March 20, 1992.  We therefore deny Richey's petition for mandamus relief, as there has been no significant delay.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED